DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the Group I, claims 1-7, in the reply filed on 10/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)); and, therefore, made final.
Claims 8-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made/treated as an election without traverse in the reply filed on 10/01/2021.
Claims 1-7 as filed on 3/13/2020 are under examination in the instant office action.

Information Disclosure Statement
IDSs filed on 10/01/2020 and 3/13/2020 were considered. 
The cross-out signs are applied to references with improper citations because they do not have publication dates and names of patentee or applicants. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,849,256 (Farmer) and Manley et al. (IDS reference; MJA, May 2007, Vol. 186, No. 9, pages 454-457).
	The cited document US 6,849,256 (Farmer) teaches a method for inhibiting pathogenic infection or growth of vancomycin resistant enterococci (VRE) by administering a probiotic composition comprising Bacillus coagulans, for example: see abstract, see col. 43-44; see table 17, see col. 44, lines 59-64; see col.45, lines 15-19). The vancomycin resistant enterococci (VRE) are Enterococcus faecum and Enterococcus faecalis (col. 10, lines 1-41). The therapeutic probiotic composition is provided in various forms including capsule and with foods (lines 23-25), thus, with suitable or acceptable edible excipients that would include corn starch. 
In particular, the cited therapeutic composition of US 6,849,256 (Farmer) comprises one bacterial species belonging to Bacillus coagulans. But the cited document US 6,849,256 (Farmer) teaches that possible mechanism of actions are competitive exclusion of pathogenic VRE from colonization of gastrointestinal tract and micro-environment modifications due to production of anti-microbial agents by beneficial probiotic bacteria (col. 45, lines 64-67); and it teaches that other bacterial species Lactobacillus reuteri and Lactobacillus acidophilus (col. 24, table 4).  The cited US 6,849,256 (Farmer) also clearly recognizes or acknowledges beneficial therapeutic effect of probiotic including Lactobacillus by attachment to host cells (col. 8, lines 43-44).  
Although the cited document US 6,849,256 (Farmer) is silent about administration of a bacterial species Lactobacillus rhamnosus GG for inhibiting pathogenic infection and/or growth of vancomycin resistant enterococci (VRE), the cited reference by Manley teaches a method for inhibiting pathogenic infection or growth of vancomycin resistant enterococci (VRE) by administering a probiotic composition comprising Lactobacillus rhamnosus GG; for example: see entire document including abstract.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to modify method of US 6,849,256 (Farmer) by adding additional bacterial species including Lactobacillus rhamnosus GG that are known to inhibit VRE (Manley) and Lactobacillus reuteri and Lactobacillus acidophilus that are capable to reduce colonization of pathogenic bacteria by their antimicrobial activity (Farmer) with a reasonable expectation of success in success in inhibiting pathogenic infection or growth of vancomycin resistant enterococci (VRE) because the bacterial species of Lactobacillus rhamnosus GG,  Lactobacillus reuteri and Lactobacillus acidophilus have been used for the same purpose of treating VRE and recognized as potential therapeutic probiotic agents in inhibit infections. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.

	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims recite a method with one active step of generic “administering” (same as providing or applying) a composition comprising 4 bacterial species to an undefined subject or to an unlimited population.  All 4 bacterial species are naturally bacteria; and their combination is found in nature such as gut or fecal matter or fermented product. For example: see abstract of reference by Xanthopoulos et al (Food Microbiology, 2000, 17, pages 205-215); or see col.6, table 1 of US 6,645,530 (Farmer).
This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
It is suggested to insert phrase drawn to a specific subject as intended for the claimed administering step. For example: a patient (or a subject) in need of treating or preventing VRE infection (specification page 19, par. 0062).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
Vera Afremova
November 19, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653